DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9, 14, 17-18, 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating encephalopathy caused by loss-of-function of SCN1A, does not reasonably provide enablement for treating encephalopathy caused by gain-of-function of SCN1A. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of
experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to methods of treating encephalopathy caused by loss-of-function or gain-of-function of SCN1A by administering antisense oligonucleotides targeting SCN2A mRNA.
Instant claims encompass treatment of encephalopathies caused by gain-of-function or loss-of-function mutation in SCN1A by administering antisense oligonucleotides targeting SCN2A mRNA.
Instant specification though presents only one example of treating encephalopathy caused by loss-of-function of SCN1A: Example 2 shows using mouse model of Dravet syndrome with R1407X mutation. Ogiwara et al (The Journal of Neuroscience,2007, 27(22):5903–5914) teach that such mouse model comprises R1407X mutation of SCN1A leading to protein loss-of-function (see Abstract, bridging paragraph between columns on page 5906). Further the reasoning provided in paragraph [0293] of instant specification requires specifically loss-of-function of SCN1A, leading to hyperexcitability of neurons. In case of gain-of-function of SCN1A the inhibitory neurons will be active and there will be no hyperexcitability, which can be resolved by inhibiting SCN2A.
There is no evidence in prior art that any encephalopathy caused by gain-of-function of SCN1A can be treated by administering inhibitory oligonucleotides targeting SCN2A.
The guidance provided in the specification (see Example 2) relates only to treatment of encephalopathy caused by loss-of-function of SCN1A.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to treat encephalopathy caused by gain-of-function of SCN1A by administering antisense oligonucleotides targeting SCN2A as instantly claimed. Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 28 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to which level expression of SCN1A can be reduced to be substantial.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9, 14, 17-18, 20-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maljevic et al (Journal of Neurochemistry, 2017, 143: 30-48, cited from IDS), Roberds (WO 2004/016754, February 2004), NCBI accession number NM_021007.2 (GenBank, 1992, cited from IDS), NCBI accession number NM_001353955.2 (GenBank, 2007, pages 1-13).
Maljevic et al teach that mutations in SCN1A can lead to a number of encephalopathies such as Dravet syndrome, caused by loss-of-function of SCN1A (see second column on page 31, Table 1 on page 32). Further Maljevic et al teach that SCN1A is mostly expressed in inhibitory neurons, meaning that mutations in SCN1A lead to reduced firing of inhibitory neurons, leading to higher excitability (see first column on page 36), but SCN2A is mostly expressed in excitatory neurons (see second column on page 31). Specifically in Dravet syndrome loss of function of inhibitory neurons was found (see second column on page 38).
Maljevic et al do not teach treatment of Dravet syndrome by administering intrathecally 12-40 nucleotides long single-stranded antisense oligonucleotides comprising 2’-methoxyethyl modified sugars, phosphorothioate linkages, 5-methylcytosines with wing-gap-wing modifications targeting SCN2A mRNA of SEQ ID NO: 12, such oligonucleotides selective over SCN1A.
Roberds teaches designing antisense oligonucleotides targeting Nav1.3 (SCN3A) for inhibiting its activity (see Abstract, paragraph [0015]). Such oligonucleotides can target pre-mRNA or mRNA (see paragraph [008]), can be 20 nucleotides long of gapmer type: composed of a central "gap" region consisting of ten 2'-deoxynucleotides, which is flanked on both sides (5' and 3' directions) by four-nucleotide "wings” composed of 2’-methoxyethyl nucleotides with all backbone linkages phosphorothioate and comprising 5-methylcytosines (see paragraph [00183], Table 1). At least one of the oligonucleotides of SEQ ID NO: 2859 (see Table 1 on page 186) targets instant SEQ ID NO: 12, nucleotides 5630-5649. Oligonucleotides can be administered intrathecally (see paragraph [0044]).
NM_021007.2 presents mRNA sequence of SCN2A (see pages 12-14).
NM_001353955.2 presents mRNA sequence of SCN1A (see pages 11-13).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat Dravet syndrome caused by loss-of-function of SCN1A by administering antisense oligonucleotides targeting SCN2A based on teachings of Maljevic et al, Roberds, NM_021007.2 and NM_001353955.2. One of the ordinary skill in the art would be motivated to do so because Maljevic et al teach that Dravet syndrome is caused by loss-of-function of SCN1A predominantly in inhibitory neurons, therefore leading to hyperexcitability of neurons, which can be alleviated by decreasing activity of SCN2A predominantly expressed in excitatory neurons, decreasing overall excitability of neurons. It is reasonable to design antisense oligonucleotides targeting and inhibiting SCN2A based on teachings of Roberds, who present design of such oligonucleotides targeting and inhibiting similar protein, SCN3A. Further it would be reasonable to compare mRNA sequences of SCN1A and SCN2A, NM_001353955.2 and NM_021007.2, to identify regions of SCN2A mRNA unique for the mRNA so that antisense oligonucleotides target SCN2A only selectively. Limitations of claims 2, 20, 24-26 are expected to happen in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635